Order entered August 30, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00541-CV
                               No. 05-21-00542-CV
                               No. 05-21-00543-CV
                               No. 05-21-00544-CV

                    IN RE DRALON PATTERSON, Relator

        Original Proceeding from the Criminal District Court No. 5
                          Dallas County, Texas
                  Trial Court Cause Nos. F19-75183-PL,
              F19-75218-PL, F19-25779-QL & F19-40572-PL

                                     ORDER
                    Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE